DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/10/2018.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and dependent claims 2-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and dependent claims 2-7 and 9-11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation 5 seconds or less, and the claim also recites 2 seconds or less which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masse et al. (US 2008/0160370 A1, hereafter Masse).
With regard to claim 1, Masse teaches an electrical power supply system comprising: 
a fuel cell module [0049];
a source of electrical power (ultracapacitors) [0049];
a diode (diode 85 in current limiter 71) [0073, fig. 4]; and
an electrical circuit configured to selectively connect the fuel cell module to the source of electrical power around or through the diode (bypass circuit around diode) [0049, 0073, fig. 4].
With regard to claim 3, Masse teaches a current sensing device (77) [0074].
With regard to claim 4, Masse teaches a controller (processor 73) connected to the current sensing device and adapted to connect the fuel cell module to the source of electrical power either around the diode when current flowing through the diode reaches a threshold [0074, fig. 4]. 
With regard to claims 5-6, Masse teaches a bypass circuit around the diode, the circuit having a contactor (84) or other switch connected to the controller (processor 73) [0073-0074, fig. 4]. 
With regard to claim 9, Masse teaches that the fuel cell module and power source (ultracapacitor pack) operate in overlapping voltage ranges in normal operation [0067].
With regard to claim 10, Masse teaches the fuel cell module and power source are connected in parallel to a load [0049, fig. 4]
With regard to claim 11, Masse teaches the fuel cell module is connected to the source of electrical power without a voltage converter [0073-0074, fig. 4].

Claim(s) 1-2, 7, 10, 12, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeVries et al. (US 2006/0063044 A1, hereafter DeVries).
With regard to claim 1, DeVries teaches an electrical power supply system comprising: 
a fuel cell module (20) [0014];
a source of electrical power (batteries 7) [0014];
a diode (diode 8) [0018]; and
an electrical circuit configured to selectively connect the fuel cell module to the source of electrical power around or through the diode (bypass circuit around diode) [0018, fig. 2].
With regard to claim 2, DeVries teaches pumps that may be connected to the source of electrical power [0006].
With regard to claim 7, DeVries teaches a switch in series with the diode (charge control circuit 25) [0017, fig. 2].
With regard to claim 10, DeVries teaches the fuel cell module and power source are connected in parallel to a load [0019, fig. 2]
With regard to claim 12, DeVries teaches a start-up method for a fuel cell module comprising the steps of connecting the fuel cell in parallel with a battery or other source 
With regard to claim 15, DeVries teaches supplying power to pumps from batteries [0016].
With regard to claim 17, DeVries teaches a pre-start procedure before starting the fuel cell module (supplying air supply pump via batteries) [0016].
With regard to claim 20, DeVries teaches the fuel cell module and power source are connected in parallel to a load [0019, fig. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masse as applied to claims 1, 3-6, and 9-11 above.  
With regard to claim 8, Masse the use of resistors and teaches a contactor in a circuit around the diode [0073-0074, fig. 4].  Masse does not explicitly teach the use of a resistor in the circuit around the diode, however this would be an obvious variant to one of ordinary skill in the art since it would only require the duplication of parts and provide the benefit of limiting current if necessary in the circuit around the diode [0073-0074, fig. 4].  See MPEP 2144.04 VI.

Claims 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries as applied to claim 12 above. 
With regard to claims 13-14 and 21, DeVries teaches the claimed steps connecting the fuel cell in parallel with a battery or other source of electrical power through a diode [0016], closing a contactor or other switch to connect the fuel cell in parallel with the source of electrical power [0016-0018, fig. 2], supplying power to pumps from batteries [0016], and bypassing the diode after there is current through the diode (via charge control circuits being disabled) [0016, fig. 2].  DeVries does not explicitly teach measuring current through the diode, however DeVries teaches that it is known in the art to monitor current from converters coupled to fuel cells (which would be .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries as applied to claim 12 above, and further in view of Moulthrop et al. (US 2002/0051898 A1). 
With regard to claim 16, DeVries does not explicitly teach the claimed start up time.  However optimizing start up times would be obvious to one of ordinary skill in the art since it would allow for the benefit of more operational time for the fuel cell.  Fuel cells capable of start up in less than 5 seconds are known in the art as evidenced by Moulthrop [0025] and would be obvious to use with the method of DeVries for the benefit of allowing for more operational time for the fuel cell.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVries as applied to claim 12 above, and further in view of Ronne et al. (US 2008/0014484 A1). 
With regard to claims 18-19, DeVries does not explicitly teach a shutdown procedure.  However it is well known in the art that fuel cells would necessarily undergo some type of shutdown prior to start-up procedures in order to be operated more than once.  In the same field of endeavor, Ronne teaches the use of a soft shutdown procedure that discharges fuel cells prior to shutdown [0037].  It would have been . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, and 20-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,181,610 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an electrical power supply system comprising a fuel cell module, electrical power source, and an electrical circuit comprising a diode and a start-up method for a fuel cell system comprising a fuel cell module, electrical power source, and an electrical circuit comprising a diode.
Claims 12-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,680,258. Although the claims at issue are not identical, they are not patentably distinct from each other because a start-up method for a fuel cell system comprising a fuel cell module, electrical power source, and an electrical circuit comprising a diode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724